



NONQUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
TECHNIPFMC PLC INCENTIVE AWARD PLAN
This Agreement is made as of [  ](the “Grant Date”) by TechnipFMC plc, a public
limited company incorporated under the laws of England and Wales (the “Company”)
and <<Participant Name>> (the “Participant”).
The TechnipFMC plc Incentive Award Plan (the “Plan”), as it may be amended or
restated from time to time, is incorporated by reference and made a part of this
Agreement and will control the rights and obligations of the Company and the
Participant under this Agreement. Except as otherwise expressly provided herein,
all capitalized terms have the meanings provided in the Plan. To the extent
there is a conflict between the Plan and this Agreement, the provisions of the
Plan will prevail.
The provisions of this Agreement are replaced, superseded and/or supplemented,
as applicable, by the provisions of the Country Schedules applicable to the
Participant as set forth in Schedule A.
The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant a stock option to the Participant as an inducement to
remain in the service of the Company or one of its affiliates (collectively, the
“Employer”).
The Committee, on behalf of the Company, grants to the Participant a
nonqualified stock option (the “Option”) to purchase an aggregate of <<Shares
Granted>> ordinary shares of the Company (the “Shares”) at a per Share price
equal to the closing price of a Share on the New York Stock Exchange on the
Grant Date, or <<Exercise Price>>, upon the following terms and conditions:
1.Vesting of Option. Subject to its termination as provided in Section 6, below,
and to the satisfaction of the requirements of Section 2 below, the Option is
exercisable at any time or from time to time, in whole or in part, on or after
the third anniversary of the Grant Date (the “Vesting Date”).
2.Death, Disability or Retirement. Notwithstanding Section 1 hereof, in the
event of Participant’s death or Disability (as defined below) prior to the
Vesting Date, the Option will fully vest and be immediately exercisable by the
Participant or by the person or persons to whom the Participant’s rights under
the Option pass by will or by the Applicable Laws of descent or distribution, in
the event of the Participant’s death or Disability. In the event of
Participant’s Retirement (as defined below) prior to the Vesting Date, the
Participant will retain the right to exercise the Option in full on or after the
Vesting Date.
3.Change in Control. Notwithstanding the foregoing, upon a Change in Control
where the surviving corporation or any parent corporation thereof:
(a)assumes or continues the Award, the Option will continue to be subject to
vesting as provided in Sections 1 and 2, exercisable on the Vesting Date;
provided, however, in the event of Participant’s Termination of Service prior to
the Vesting Date for a reason other than Participant’s engaging in a Detrimental
Activity (as defined below) or by Participant for Good Reason (as defined below)
within the twenty-four (24) month period following the consummation of a Change
in Control (the “Protection Period”), the Option will fully vest and be
immediately exercisable; or
(b)does not assume or continue the Award, the Option will vest and become
exercisable upon the consummation of the Change in Control.
4.Confidentiality and Non-Competition. The Participant acknowledges that
Participant is in possession of and has access to Confidential Information, as
defined in Exhibit A, of the Company and its Subsidiaries, including material
relating to the Company’s business, products, services, current and planned
operations, in addition to being introduced to important actual and potential
clients, customers, investors, service providers, vendors, suppliers, business
partners, and other relationships of the Company. Participant acknowledges that
the business, products, and services of the Company and its Subsidiaries are
highly specialized and that it is essential that they be protected. Accordingly,
by acceptance of this Option, Participant agrees to be bound by the terms and
conditions of the Confidentiality and





--------------------------------------------------------------------------------





Non-Compete Agreement (the “Confidentiality and Non-Compete Agreement”) set
forth on Exhibit A, which is incorporated herein by reference.
5.Employment. Subject to Section 6, below, it is a condition precedent to the
right to exercise the Option that the Participant remain employed, appointed or
in service for the Employer continuously during the period from the Grant Date
to the earliest of (a) the Vesting Date, (b) the date of the Participant’s
Retirement, (c) the date of the Participant’s death or (d) the date of the
Participant’s Disability. Any portion of the Option that is not vested will be
forfeited upon the Participant’s Termination of Service with the Employer before
the Vesting Date for a reason other than the Participant’s death, Disability or
Retirement.
6.Termination of Option. The Option and all rights thereunder, to the extent
such rights will not have been exercised, will terminate and become null and
void on the earliest of the date that is (a) ten years after the Grant Date, (b)
the date the Participant ceases to be employed, appointed or in service for an
Employer for any reason other than death, Disability or Retirement, (c) five
years from the date of the Participant’s Retirement or termination due to
Disability, (d) one year from the date of the Participant’s death or (e) the
date the Participant engages in a Detrimental Activity (such date being referred
to as the “Option Expiration Date”).
7.Right to Exercise. The Option may be exercised at any time on or after the
date on which it first becomes exercisable under Sections 1, 2, 3 and 5, above,
up to and including the Option Expiration Date by the Participant or by the
person or persons to whom the Participant’s rights under the Option will pass by
will or by the Applicable Laws of descent and distribution. In no event may the
Option be exercised to any extent by anyone before it becomes exercisable
pursuant to Sections 1, 2, 3 and 5, above, or after the Option Expiration Date.
8.Method of Exercise. The Participant (or other person entitled to do so) may
exercise the Option with respect to all or any part of the Shares then subject
to such exercise by giving the Company written notice of such exercise,
specifying the Grant Date, the number of such Shares as to which the Option is
being exercised, and paying an amount equal to the sum of the option price of
such Shares and the amount of any taxes required to be withheld by the Company
(the “Option Payment”) by any method provided below. The Option Payment may be
satisfied by: (a) payment of cash or check, bank draft or postal or express
money order payable to the order of the Company in lawful money of the United
States; (b) surrender of Shares (including, without limitation, Shares otherwise
issuable upon exercise of the Option) that have been held by the Participant for
such period as is required so as to not result in adverse accounting treatment,
or, that were purchased by the Participant on the open market, having a Fair
Market Value at the date of such notice equal to the aggregate exercise price of
the Option or exercised portion thereof; (c) through the delivery of a notice
that Participant has placed a market sell order with a broker with respect to
Shares then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale directly to
Company in satisfaction of the Option exercise price; provided that payment of
such proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale; (d) by a
combination of cash, check, draft, money order and such Shares; or (e) such
other methods as the Company may from time to time make available upon notice to
the Participant. As soon as practicable after receipt of such notice and
payment, the Company will, without transfer or issue tax or other incidental
expense to the Participant or other person exercising the Option, issue to such
Participant the Shares.
9.Adjustment. The Committee may make, according to Applicable Law, equitable
substitutions or adjustments in the Option and/or Shares issuable upon exercise
of the Option as it determines to be appropriate in the event of any corporate
event or transaction such as a stock split, merger, consolidation, separation,
including a spin-off or other distribution of stock or property of the Company,
reorganization or any partial or complete liquidation of the Company.
10.Rights Prior to Exercise. The Option will during the Participant’s lifetime
be exercisable only by the Participant, and neither the Option nor any right
thereunder will be assignable or transferable by the Participant by voluntary or
involuntary act, operation of law, or otherwise, other than by testamentary
bequest or devise or the laws of descent and distribution. Any effort to assign
or transfer a right, except as provided for herein, will be ineffective and may
result in the Company terminating the Option. Neither the Participant nor any
other person entitled to exercise the Option will have any of the rights of a
stockholder with respect to the shares subject to the Option, except to the
extent that Shares will have been issued upon the exercise of the Option.
11.No Limitation on Rights of the Company. The granting of the Option will not
in any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.





--------------------------------------------------------------------------------





12.Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ, appoint or work with the
Participant, or as affecting in any way the right of the Employer to terminate
the employment, appointment or service of the Participant at any time.
13.Government Regulation. The Company’s obligation to deliver Shares upon
exercise of the Option will be subject to all Applicable Laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.
14.Withholding. The Employer, in accordance with the terms of the Plan, will
comply with all applicable withholding tax laws, and will be entitled to take
any action necessary to effectuate such compliance.
15.Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, TechnipFMC plc, 11740 Katy Freeway,
Houston, Texas 77079, and any notice to the Participant (or other person
entitled to exercise the Option) will be addressed to the Participant’s address
last on file with the Company, or to such other address as either may designate
to the other in writing. All notices will be deemed to be duly given as provided
in Section 19.
16.Administration. The Committee administers the Plan and delegates certain
authority in accordance with the Equity Plan Committee Grant Policy adopted by
the Committee. The Participant’s rights under this Agreement are expressly
subject to the terms and conditions of the Plan and any Sub-Plans, if any, a
copy of which has been made available to the Participant.
17.Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.
18.Sole Agreement. This Agreement is the entire agreement between the parties to
it relating to the Option and supersedes any and all prior oral and written
representations. This Agreement may only be amended by written agreement between
the Company and the Participant.
19.Delivery of Documents. Any document relating to participation in the Plan or
any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given (except to the extent that this Agreement provides
for effectiveness only upon actual receipt of such notice) upon personal
delivery, electronic delivery at the e-mail address, if any, provided for the
Participant by the Company, or upon deposit in a government sponsored postal
service, by registered or certified mail, or with an internationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the address shown below that party’s signature hereto or at such other
address as such party may designate in writing from time to time to the other
party.
20.Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, this Agreement, the Plan’s prospectus, and
any reports of the Company provided generally to the Company’s stockholders, may
be delivered to the Participant electronically. In addition, the Participant may
deliver electronically the Agreement to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company. The
Participant may revoke his or her consent to the electronic delivery of
documents or may change the electronic mail address to which such documents are
to be delivered (if Participant has provided an electronic mail address) at any
time by notifying the Company of such revoked consent or revised e-mail address
by telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described herein. Electronic execution of this Agreement shall have
the same binding effect as a written or hard copy signature and accordingly,
shall bind the Participant and the Company to all of the terms and conditions
set forth in the Plan and this Agreement.
21.Paper Copies. Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery or execution of
such document fails.
22.Clawback. This Award (including any proceeds, gains or other economic benefit
actually or constructively received by Participant upon receipt or exercise of
this Award or upon the receipt or resale of any Shares underlying this Award)
shall be subject to the provisions of the Company’s Clawback Policy as in effect
from time to





--------------------------------------------------------------------------------





time, including, without limitation, any modifications thereto as is necessary
to comply with the requirements of Applicable Law, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any rules or regulations promulgated thereunder.
23.Governing Law. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the State of Delaware.
24.Data Privacy. Participant acknowledges that, in order to perform, including
to implement, manage and administer the Plan it is necessary for the Company to
collect personal information concerning the Participant including: Participant’s
name, home address, telephone number, date of birth, social security number
(where allowed) or other employee tax identification number, national
identification number (where allowed), passport number (where allowed),
employment history and status, salary, nationality, job title and information
about any equity compensation grants or Shares awarded, cancelled, purchased,
vested, unvested or outstanding in the Participant’s favor (the “Data”), which
may be provided by the Employer to the Company.
In addition to the management and administration of the Plan and this Award
under the Plan, the Company uses the Data in order to comply with securities law
and financial reporting and other legal requirements (together, the “Purposes”).
As such, the Company is subject to certain data privacy requirements including
Regulation (EU) 2016/679 of the European Parliament and of the Council of April
27, 2016 (the “GDPR”), pursuant to which the Company is the controller of the
Participant’s Data.
The Participant acknowledges that the Company may disclose his/her Data to the
Company’s Subsidiaries (including Employer) or to third party stock plan
administrators to assist the Company in the Purposes, including brokers. The
Company may also make Participant’s Data available to public authorities where
required by law or regulation. These entities and authorities may be located in
the United States, the European Economic Area, or elsewhere, including in
territories where data protection laws may not be as protective as in the
Participant’s jurisdiction of residence. Such transfer outside of the European
Economic Area is either necessary for the performance of the Plan and this
Award, or carried out through appropriate safeguards, such as where applicable
through the standard contractual clauses proposed by the European Commission.
Participant may request a copy of such safeguards by contacting Participant’s
local human resources representative. The Participant may request access to his
or her Data, to rectify any such Data, to restrict processing of the Data, as
well as to request Data portability pursuant to Article 20 of the GDPR and the
right to file complaints and/or claims with the competent data protection
authority. Requests regarding the Data, questions or complaints can be addressed
by contacting the Participant’s local human resources representative.
Data will be held and used through the relevant time limitation period for
claims under the Plan, and for as long as required by the law for compliance
with legal and financial reporting purposes.
25.Securities Law Notification and Restrictions on Trading. The Company’s Code
of Business Conduct and Insider Trading Policy (the “Company Policies”) and the
insider trading and anti-market abuse rules of both the U.S. Securities Exchange
Act and the Market Abuse Regulation ((EU) No 596/2014 (MAR) (together with the
Company Policies the “Insider Trading Rules”) which may impact the Participant’s
ability to exercise the Option and/or sell Shares acquired upon exercise of the
Option while the Participant is in possession of material non-public inside
information regarding the Company. In addition, the Insider Trading Rules
prohibit the Participant from recommending to other persons to engage in insider
trading or induce other persons to engage in insider trading, unlawfully
disclose material non-public inside information and/or engage in or attempt to
engage in market manipulation while in possession of material non-public inside
information. By accepting this Agreement, the Options granted hereunder and
participating in the Plan, Participant acknowledges having read and understood
this Securities Law Notification and further acknowledge that it is
Participant’s responsibility to comply with all Insider Trading Rules and the
Company Policies.
26.Definitions. Unless otherwise provided on Schedule A, the Country Schedule:
(a)“Detrimental Activity” means
(i)the Participant’s willful and continued failure to substantially perform the
Participant’s employment duties in any material respect (other than any such
failure resulting from Disability), after a written demand for substantial
performance is delivered to the Participant that specifically identifies the
manner in which the Company believes the Participant has failed to perform the
Participant’s duties, and after the Participant has failed to resume substantial
performance of the Participant’s duties on a continuous basis within thirty (30)
calendar days of receiving such demand;





--------------------------------------------------------------------------------





(ii)the Participant’s willfully engaging in other conduct which is demonstrably
and materially injurious to the Company or an affiliate;
(iii)the Participant’s having been convicted of, or pleading guilty or nolo
contendere to, a felony under federal or state law; or
(iv)the Participant’s breach of any provision of the Confidentiality and
Non-Compete Agreement.
(b)“Disability” means Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than twelve (12) months.
(c)“Good Reason” means, without the Participant’s express written consent, the
occurrence of any one or more of the following during the Protection Period:
(i)the assignment of the Participant to duties materially inconsistent with the
Participant’s authorities, duties, responsibilities, and status (including,
without limitation, offices, titles and reporting requirements) as an employee
of the Company (including, without limitation, any material adverse change in
duties or status as a result of the stock of the Company ceasing to be publicly
traded or of the Company becoming a subsidiary of another entity, or any
material adverse change in the Participant’s reporting relationship, such as the
chairman or chief executive officer ceasing to report to the Board of Directors
of a publicly traded company), or a reduction or alteration in the nature or
status of the Participant’s authorities, duties, or responsibilities from the
greatest of those in effect (x) on the Grant Date, (y) during the fiscal year
immediately preceding the year of the Change in Control, and (z) on the date
immediately preceding the Change in Control;
(ii)the Company’s requiring the Participant to be based at a location which is
at least one hundred (100) miles further from the Participant’s then current
assigned work location immediately prior to the Change in Control, except for
required travel on the Company’s business to an extent substantially consistent
with the Participant’s business obligations as of the Grant Date or as the same
may be changed from time to time prior to a Change in Control;
(iii)a material reduction by the Company in the Participant’s then current
salary of record paid as annual salary (excluding amounts received under
incentive or other bonus plans), as in effect on the Grant Date or as the same
may be increased during the Protection Period;
(iv)a material reduction in the Participant’s level of participation in any of
the Company’s short- and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which the
Participant participates from the greatest of the levels in place (x) on the
Grant Date, (y) during the fiscal year immediately preceding the year of the
Change in Control and (z) on the date immediately preceding the Change in
Control; or
(v)any termination of Participant’s employment by the Company that is not
effected pursuant to a written notice of termination which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment.
The existence of Good Reason will not be affected by the Participant’s temporary
incapacity due to physical or mental illness not constituting a Disability. The
Participant’s continued employment will not constitute a waiver of the
Participant’s rights with respect to any circumstance constituting Good Reason;
however, “Good Reason” for Participant’s separation from employment will exist
only if: the Participant provides written notice to the Company within ninety
(90) days of the occurrence of any of the above listed events; the Company fails
to cure the event within thirty (30) days following the Company’s receipt of
Participant’s written notice; and the Participant separates from employment with
the Company effective not later than twenty four (24) months after the original
occurrence of the “Good Reason” event. For sake of clarity, the event giving
rise to a Good Reason termination must occur during the Protection Period, but
Participant’s actual termination of employment for Good Reason may occur after
the end of the Protection Period, and such termination will be treated as if it
occurred during the Protection Period for purposes of Section 3.
(d)“Retirement” means termination of the Participant’s employment on or after
the date the Participant reaches the age of 62.
Executed as of the Grant Date.





--------------------------------------------------------------------------------





TechnipFMC plc
By:
Agnieszka KMIECIAK
 
 
Executive Vice President, People & Culture
<<Signed Electronically>>
 
 
 
 
 
<<Acceptance Date>>

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.
EXHIBIT A
CONFIDENTIALITY AND NON-COMPETE
1.Confidentiality. Participant must not (except in the proper performance of
Participant’s duties) while employed by the Employer or at any time without
limit after the date on which Participant’s employment with the Employer
terminates:
(a)divulge or communicate to any person;
(b)use for Participant’s own purposes or for any purposes other than those of
the Employer or, as appropriate, any of its clients; or
(c)through any failure to exercise due care and diligence, cause any
unauthorized disclosure of;
any trade secrets, confidential, or proprietary information relating to the
Company or any Subsidiary or any of its clients (“Confidential Information”).
Confidential Information does not include any information that (i) is or becomes
generally available to the public other than as a result, in whole or in part,
by Participant’s disclosure or wrongful act; (ii) was available to Participant
on a non-confidential basis before its disclosure by a member of the Company or
any Subsidiary; or (iii) becomes available to Participant on a non-confidential
basis from a source other than the Company or any Subsidiary, provided that such
source is not bound by a confidentiality agreement with the Company or any
Subsidiary. Participant must at all times use best efforts to prevent
publication or disclosure of any Confidential Information. Participant further
agrees that if Participant is questioned about information subject to this
Agreement by anyone not authorized to receive such information, Participant will
notify the Company within 24 hours. Except as required in performing
Participant’s duties for the Company or any Subsidiary, Participant agrees not
to remove from the Company’s or any Subsidiary’s premises or its control any
Confidential Information including by copying or transmitting such information
via personal digital device, mobile phone, external hard drives, USB “flash”
drives, USB storage devices, Fire Wire storage devices, floppy discs, CD’s,
DVD’s, personal email accounts, online or cloud storage accounts, memory cards ,
zip discs, and any other similar media or means of transmitting, storing, or
archiving data outside of Company-supported systems. Upon termination of
employment Participant agrees to return all Confidential Information in whatever
form to the Company within 24 hours.
2.Restrictions. In the course of Participant’s employment Participant has been
exposed to, and will continue to be exposed to, Confidential Information and
will acquire other proprietary knowledge relating to the Company’s and
Subsidiaries’ current and planned operations in addition to being introduced to
important actual and potential clients, customers, investors, service providers,
vendors, suppliers, business partners, and other relationships of the Company
and with other Subsidiaries. As such, the Company will be entrusting Participant
with the goodwill of the Company and Confidential Information. Therefore,
subject to the terms of Clause 3, Participant agrees that:
(a) Participant will not during the period of Participant’s employment with the
Employer and for a period of 12 months after the termination of Participant’s
employment (the “Restricted Period”), either directly, or indirectly through any
other person, firm, or other organization (each, a “Person”), that is engaged in
the business of engineering, construction, and related services in the field of
oil, gas, and petrochemicals (the “Business”), including but not limited to:
Baker Hughes, Halliburton Company, John Wood Group plc, McDermott International,
Inc., National Oilwell Varco, Inc., Saipem S.p.A, Schlumberger





--------------------------------------------------------------------------------





Limited, Subsea 7 S.A., Weatherford International plc, and any companies in
their respective corporate groups and any successors thereto (each a “Restricted
Entity”):
(i)
solicit, entice, or induce any Person that at any time during the last year of
Participant’s employment with the Employer (that period referred to as the
“Relevant Period”) was a supplier of the Company or a Subsidiary (and with whom
Participant or one of Participant’s direct reports was actively involved during
that time or in respect of which Participant is in possession of Confidential
Information) to reduce the level of business between the supplier and the
Company or such Subsidiary and Participant will not approach any supplier for
that purpose or authorize or approve the taking of such actions by any other
Person;

(ii)
solicit business that is of the same or similar nature as that part of the
Business with which Participant was materially concerned at any time during the
Relevant Period or in respect of which Participant is in possession of
Confidential Information as a result of Participant’s employment during the
Relevant Period (such business referred to as the “Restricted Business”) from
any Person that at any time during the Relevant Period was a customer or client
of the Company or a Subsidiary (and with whom Participant or one of
Participant’s direct reports was actively involved during that time or in
respect of which Participant is in possession of Confidential Information) and
Participant will not approach any client or customer for that purpose or
authorize or approve the taking of such actions by any other Person. For the
purposes of this restriction, the expression “customer or client” shall include
all Persons from whom the Company or a Subsidiary has received inquiries for the
provision of goods or services with respect to the Business where such inquiries
have not been concluded;

(iii)
within the Restricted Area (as defined below) during the Relevant Period or for
which Participant is privy to any Confidential Information, be employed or
engaged in or actively providing Participant’s services to any Restricted
Entity, or business which is the same as or similar to the Business. The
Restricted Area means each country, territory, county, parish, borough, or
equivalent thereof in which (A) the Company or a Subsidiary that employs the
Participant has customers or service assignments about which Participant
received or obtained Confidential Information during his/her employment; (B) the
Participant had a customer or service assignment for the Company or any
Subsidiary in the one-year period preceding, or (C) in which the Company or any
Subsidiary had a work site, job site, facility, or office at which the
Participant had work activity for the Company or any Subsidiary in the one-year
period preceding (the “Restricted Area”). The restrictions of this Clause 2
shall likewise apply if, although Participant’s place of work is located outside
the Restricted Area, Participant’s activity is performed for the benefit of a
Restricted Business located in the Restricted Area.

(a)During the Restricted Period, Participant will not employ or engage or
otherwise solicit, entice, or induce any person who, during the Relevant Period,
was an employee, consultant, or contractor of the Company or a Subsidiary and
who was employed during that period in a senior sales, marketing, financial,
managerial, professional, or equivalent capacity to become employed or engaged
by Participant or any other Person, and Participant will not approach any such
person for such purpose or authorize or approve the taking of such actions by
any other Person.
3.Limitations and amendments. The following amendments and limitations shall
apply to restrictions in Clause 2;
(a)The restrictions contained in Clause 2 will not apply if Participant has
received the prior written consent of the Company to Participant’s activities or
if Participant will not be in competition with the Business in carrying out
those activities.
(b)If the Employer suspends any of Participant’s duties under any notice period
or garden leave provision of any employment contract entered into between
Participant and the Company or any Subsidiary, the period after the end of
Participant’s employment during which the restrictions shall apply shall be
reduced so that the aggregate of the period of the suspension and the
post-termination restrictions shall not exceed 12 months.
(c)The Company may add or remove entities from the list of Restricted Entities
if there are any corporate re-organizations, mergers, acquisitions,
divestitures, or other material changes in the corporate structure of any
Restricted Entity and will notify Participant in writing of any changes to that
list.
(d)Each of the restrictions in Clause 2 are separate and severable restrictions
and are considered by the parties to be reasonable in all circumstances. It is
agreed that if any such restriction by itself, or taken together, shall be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Employer but would be adjudged
reasonable if part or parts of the wording were deleted, the relevant
restriction





--------------------------------------------------------------------------------





or restrictions shall apply with such deletion(s) or reduction(s) as may be
necessary to make it or them valid and effective. To the extent that any of the
restrictions may not be so modified and would otherwise be unenforceable, then
such restriction may be stricken from this Agreement without nullifying this
Agreement or any other portion of this Agreement that would otherwise be
enforceable.
(e)Participant acknowledges that Participant voluntarily agreed to the covenants
set forth in Clause 2, and that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects; are not oppressive; are material and
substantial parts of this Agreement; and are intended and necessary to prevent
unfair competition and protect the Company’s and its Subsidiaries’ Confidential
Information, goodwill, and substantial and legitimate business interests, while
allowing Participant to reasonably perform a business activity in line with
Participant’s acquired skills and expertise without breaching the restrictions
contained within Clause 2.
4.Consideration. Participant acknowledges that the grant of the Option is
sufficient consideration for entering into the restrictions in Clauses 1 and 2.
5.Non-Interference with Whistleblower Rights. Nothing in this Confidentiality
and Non-Compete Agreement prohibits the Participant from reporting possible
violations of law or regulation to any governmental agency or entity or making
disclosures that are protected under a “whistleblower” provision of law.
6.Enforcement of Covenants. The Company may take any and all action that it
determines necessary and legally permissible to enforce this Agreement or to
prevent any breach or threatened breach of Clause 1 or 2 of this Agreement,
including but not limited to recovery of any damages caused by such breach or
threatened breach, and/or taking court action to stop a Participant from
breaching or potentially breaching the Agreement. Because of the difficulty of
measuring economic losses to the Company and any Subsidiary from Participant’s
breach of Clause 1 or 2 of this Agreement, and because of the immediate and
irreparable damage that such breach would cause, with no other adequate remedy
at law, Participant agrees that in the event the Company determines in its sole
discretion that Participant is in breach or is threatening to breach of any such
provisions, the Company is entitled to obtain injunctive relief (without the
requirement of posting a bond) from a court of competent jurisdiction to stop or
prohibit any such breach or threatened breach. Such injunctive relief is not the
Company’s only or exclusive remedy for a breach or threatened breach of these
covenants, but instead is in addition to all other rights and remedies available
to the Company at law and in equity, including recovery of specific damages.





























































--------------------------------------------------------------------------------





SCHEDULE A
TO TECHNIPFMC PLC INCENTIVE AWARD PLAN
STOCK OPTION AWARD AGREEMENT
COUNTRY SCHEDULE
This Schedule A includes (i) additional terms and conditions applicable to all
Participants, and (ii) additional terms applicable to Participants providing
services to the Company in the countries identified below. These terms and
conditions are in addition to those set forth in the Agreement, unless otherwise
noted, and to the extent there are any inconsistencies between these terms and
conditions and those set forth in the Agreement, these terms and conditions
shall prevail. Any capitalized term used in this Schedule A without definition
shall have the meaning ascribed to such term in the Plan or the Agreement, as
applicable.
Participants are advised to seek appropriate professional advice as to how the
relevant exchange control and tax laws in the country of residence may apply to
Awards.
I.
GLOBAL PROVISIONS APPLICABLE TO ALL PARTICIPANTS

By acceptance of the Award, the Participant acknowledges and agrees that:
(a)No Guarantee of Continued Service. THE VESTING OF THE STOCK OPTIONS PURSUANT
TO THE VESTING SCHEDULE WILL OCCUR ONLY IF THE PARTICIPANT CONTINUES AS A
DIRECTOR, CONSULTANT OR EMPLOYEE (AS APPLICABLE) OF THE COMPANY OR A SUBSIDIARY
THROUGH THE APPLICABLE VESTING DATE, UNLESS OTHERWISE SPECIFICALLY PROVIDED IN
THE AGREEMENT. THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
DIRECTOR, CONSULTANT OR EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY
SUBSIDIARY TO EFFECT A TERMINATION OF SERVICES AT ANY TIME, WITH OR WITHOUT
CAUSE, NOR SHALL IT BE CONSTRUED TO AMEND OR MODIFY THE TERMS OF ANY
CONSULTANCY, DIRECTORSHIP, EMPLOYMENT OR OTHER SERVICE AGREEMENT BETWEEN A
PARTICIPANT AND THE COMPANY OR ANY SUBSIDIARY.
(b)The Plan is discretionary in nature and that, subject to the terms of the
Plan, the Company can amend, cancel or terminate the Plan at any time.
(c)The grant of the Option under the Plan is voluntary and occasional and does
not give the Participant any contractual or other right to receive Options or
benefits in lieu of Options in the future, even if a Participant has received
Options repeatedly in the past.
(d)All determinations with respect to any future awards, including, but not
limited to, the times when awards under the Plan shall be granted and the terms
thereof, including the time or times when any Options may vest, will be at the
sole discretion of the Administrator.
(e)Participation in the Plan is voluntary.
(f)The value of the Options is an extraordinary item of compensation that is
outside of the scope of any directorship, consultancy or employment contract or
relationship.
(g)The Options are not part of normal or expected compensation or salary for any
purpose, including, without limitation, calculating severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or similar payments.
(h)The Options shall expire, terminate and be forfeited upon Termination of
Services for any reason, except as otherwise explicitly provided in this
Agreement as may be modified by this Schedule A and/or the Plan.
(i)The future value of the Shares that may be issued upon vesting and exercise
of the Options is unknown and cannot be predicted with any certainty.
(j)No claim or entitlement to compensation or damages arises from the
expiration, termination or forfeiture of the Options or any portion thereof.





--------------------------------------------------------------------------------





(k)Neither the Company nor any Subsidiary has provided, nor will they provide,
any Participant with specific tax, legal or financial advice with respect to the
Options, the Shares issuable upon vesting and exercise of Options, this
Agreement, this Schedule A or the Plan. Neither the Company nor any Subsidiary
is making, nor have they made, any recommendations relating to participation in
the Plan, the receipt of the Options or the acquisition or sale of Shares upon
vesting and exercise of Options.
(l)The Participant shall bear any and all risk associated with the exchange of
currency and the fluctuation of currency exchange rates in connection with this
Award, including without limitation in connection with the sale of any Shares
issued upon vesting and exercise of the Options.
(m)It shall be the Participant’s responsibility to comply with any and all
exchange control requirements applicable to the Options and the sale of Shares
issued upon vesting and exercise of the Options and any resulting funds
including, without limitation, reporting or repatriation requirements.
(n)The Participant shall be responsible for legal compliance requirements
relating to the Options or the ownership and possible sale of any Shares issued
upon vesting and exercise of the Options, including, but not limited to, tax
reporting, the exchange of U.S. dollars into or from local currency, the
transfer of funds to or from the United States, and the opening and use of a
U.S. brokerage account.
(o)If this Agreement, the Plan, any website or any other document related to the
Options is translated into a language other than English, and if the translated
version is different from the English version, the English language version will
take precedence. By acceptance of the Options, the Participant confirms having
read and understood the documents relating to the Plan and the Options,
including, without limitation, this Agreement and this Schedule A, which were
provided in English, and waives any requirement for the Company to provide these
documents in any other language.
(p)The Participant’s right to vest in and exercise the Options will terminate
effective as of the date that is the earlier of (1) the effective date of the
Termination of Services (whether or not in breach of local labor laws), or (2)
the date he or she is no longer actively providing services, regardless of any
notice period or period of pay in lieu of such notice required under Applicable
Laws (including, but not limited to statutory law, regulatory law and/or common
law); the Company shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the
Options.
(q)To the extent the Participant is providing services in a country identified
in Section II of this Schedule A, such Participant understands and agrees that
the provisions for such country apply and are incorporated into the Agreement.
II.
COUNTRY SPECIFIC PROVISIONS APPLICABLE TO PARTICIPANTS WHO PROVIDE SERVICES IN
THE IDENTIFIED COUNTRIES

FRANCE
The provisions of this Country Schedule France provide additional definitions
and conditions, in particular but not exclusively for the purpose of granting
Options which are intended to qualify for specific French personal income tax
and social security treatment in France applicable to stock-options under
Articles L. 225-177 to L. 225-186-1 of the French Commercial Code (Code de
Commerce), for qualifying Employees and corporate officers (mandataires sociaux)
who are resident in France for French tax purposes (“French Qualifying
Options”).
Notwithstanding any other provisions of the Plan, Options granted under this
Country Schedule France to Participants resident in France are subject to the
following additional conditions:
1.French Entity. The term “French Entity” has such meaning as is given to it
under the definition of “Subsidiary” under Article L 225-180 of the French
Commercial Code. A French Entity also means (a) a French permanent establishment
of the Company, (b) a French permanent establishment of a non-French subsidiary
of the Company, and (c) the French permanent establishment of a non-French
company of which the Company is a subsidiary.
2.Eligible Individual means any person who, on the Grant Date of the Options and
to the extent required under French law, is employed by a French Entity under
the terms of a written or oral employment agreement and/or any person holding an
executive office with a French Entity and who might be granted Options under
French law. An Eligible Individual also means any person who does not own, on
the applicable Grant Date, Shares representing more than 10% of the issued share
capital of the Company.





--------------------------------------------------------------------------------





3.Grant Date means the date on which the Administrator (a) makes the
determination granting the Options to a Participant, (b) determines the number
of Options granted to such Participant and (c) the Option Exercise Price.
4.Participant means an Eligible Individual who has been granted Options pursuant
to the Plan. French Qualifying Options may only be granted to Eligible
Individuals as defined above. Stock Appreciation Rights cannot be granted to
Participants resident in France and cannot be substituted to Options granted to
a Participant resident in France.
5.Closed Period. As of the date of this Country Schedule France, and according
to Article L. 225-197-1 of the French Commercial Code:
(a)If the Shares are listed on any established securities exchange or a national
market system, no French Qualifying Option may be granted less than twenty
trading days after a coupon giving a right to a dividend or to a capital
increase has been detached from the Shares.
(b)If the Shares are listed on any established securities exchange or a national
market system, French Qualifying Options cannot be granted (i) during the ten
trading days preceding and following the date on which the consolidated
accounts, quarterly or annual accounts of the Company are published, and (ii)
during a period (x) starting from the date on which the corporate bodies of the
Company become aware of any information which, if published, could significantly
affect the Company’s stock price and (y) ending at the close of the tenth
trading day following the publication of such information.
If the French Commercial Code is amended after adoption of this Country Schedule
France to modify the definition and/or applicability of the Closed Periods to
French Qualifying Options, such amendments shall become applicable to any
Options granted under this Country Schedule France, to the extent required or
permitted under French law.
6.Non-transferability of Options. The Options may neither be assigned nor
transferred. The Options may nevertheless be transferred to the heirs of the
Participant resident in France and exercised by them within a period of six
months following the death of such Participant resident in France.
7.The Fair Market Value of a Share shall be determined according to the
provisions of the Plan, and for French Qualifying Options subject to the
following limitations:
(a)(i) If the Shares are listed on any established securities exchange or a
national market system, or (ii) if the Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value will in no case be less than eighty per cent (80%) of the average
of the closing sales price for a Share as quoted on said securities exchange
market during the twenty trading market days prior to the day of the
Administrator’s decision to grant the Options. In the case of French Qualifying
Options to acquire existing Shares, the Fair Market Value will also not be lower
than 80% of the average price of the Shares purchased by the Company for future
grants. If the Shares are listed on more than one securities exchange or market,
then the Fair Market Value will be determined based on the highest average
closing sales price determined on each such securities exchange or market; or
(b)In the absence of an established market for the Shares, the Fair Market Value
thereof shall be determined in good faith by the Administrator in connection
with the price held at the time of the last operation affecting the share
capital of the Company, unless otherwise decided by the Board by a well-founded
decision, and in consideration of the applicable laws and regulations applicable
on this date.
8.Vesting. In the event of Participant’s death prior to the Vesting Date, the
Option will fully vest and the underlying Shares shall be issued to his/her
heirs, at their request made within 6 months following the Participant’s date of
death.
9.Option Exercise Price. The Option Exercise Price shall be determined on the
Grant Date of the Options to the Participant resident in France. Any adjustment
made to the Exercise Price and/or the number of French Qualifying Options
awarded under this Country Schedule France shall not provide more advantages to
the Participant than those which would result from any adjustments that would be
made in accordance with the provisions of Articles L 225-181 of the French
Commercial Code.
10.Change in Control. Notwithstanding Section 3 of the Agreement, in the event
of a corporate transaction or a Change in Control as set forth in Section 2.11
of the Plan, adjustments to the terms and conditions of the French Qualifying
Options or underlying Shares may be made only in accordance with the Plan and
the Nonqualified Stock Option Agreement, in which case such Options might no
longer qualify as French Qualifying Options under the French Commercial Code.





--------------------------------------------------------------------------------





11.French Award Recipient’s Account. The Shares issued or delivered to the
Participant resident in France pursuant to the exercise of Options shall be
recorded in an account in the name of the Participant with the Company or a
broker or in such other manner as the Company may otherwise determine in order
to ensure compliance with applicable law.
12.Disability. Disability means Participant’s inability corresponding to the 2nd
or 3rd category among the categories set forth in Article L. 341-4 of the French
Social Security Code.
13.Good Reason. With respect to a Participant resident in France who is an
Employee, “Good Reason” means termination for alleged economic reasons for
dismissal as defined by French law (motif économique de licenciement). For
corporate officers (mandataires sociaux), the definition of “Good Reason” shall
be the same as that provided in the Agreement, adapted mutatis mutandis to a
corporate officer, subject to the condition that the occurrence of the item or
items listed therein result from a shareholder decision.
14.Retirement. Retirement means termination of the Participant’s employment
contract and/or corporate officer position, by either party, at a time the
Participant is entitled to benefit from full pension rights (retraite à taux
plein).
15.Privacy. In addition to the rights mentioned in Section 23 of the Agreement,
Participant also has a right to issue directives for the purposes of deciding
what should happen to his or her Data after his or her death.
16.Confidentiality and Non-Compete Agreement - Exhibit A.
For the avoidance of doubt, the specific provisions in paragraphs (a) through
(c) below to the Confidentiality and Non-Compete supersede the Confidentiality
and Non-Compete and its French translation in Exhibit A.1.
Il est précisé que les dispositions spécifiques figurant aux paragraphes (a) à
(c) ci-après dérogent aux dispositions de la Clause de Confidentialité et de
Non-Concurrence et à celles de la traduction française de celle-ci figurant à
l’Exhibit A.1.
(a)    The covenant contained in Clause 1 of the Confidentiality and Non-Compete
Agreement applies during employment and for only a period of ten years following
termination of employment.
L’obligation figurant à l’article 1 de la Clause de Confidentialité et de
Non-Concurrence s’applique pendant toute la période d’emploi ainsi que pour une
durée de dix ans suivant la rupture du contrat de travail ou de la cessation du
mandat social.
(b)     The Restricted Area as defined in Clause 2(a)(iii) of the
Confidentiality and Non-Compete Agreement shall instead be defined as: France,
the United Kingdom of Great Britain and Northern Ireland, Norway and the State
of Texas (U.S.A.).
Le périmètre de la Zone Géographique prévu à l’article 2(a)(iii) de la Clause de
Confidentialité et de Non Concurrence est remplacé par le suivant : France,
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord, Norvège et État du Texas
(États-Unis).
(c)     The Employer has the unilateral and discretionary right to waive the
covenant(s) contained in Clauses 2(a)(i), (ii) and/or (iii) by notifying such
decision to the Participant in writing at the latest 15 days (or such earlier
date as provided by a collective bargaining agreement mandatorily applicable to
the Employer) after notice of termination of employment has been delivered by
the Participant to its employer, or vice versa, or by agreeing so in a mutual
termination agreement, if applicable.
L’Employeur (défini comme la société TechnipFMC plc ou toute société affiliée,
selon le cas) se réserve le droit unilatéral et discrétionnaire de renoncer
au(x) engagement(s) contenu(s) dans les clauses 2(a)(i), (ii) et/ou (iii) en
notifiant cette décision au Participant par écrit au plus tard 15 jours (ou tout
délai plus court prévu par une convention collective s’imposant à l’Employeur)
suivant la notification de la rupture du contrat de travail ou du mandat social
par l’Employeur ou le Participant. Cette renonciation pourra également être
effectuée dans le cadre d’un accord de rupture amiable, le cas échéant.
A French translation of Exhibit A is enclosed below (“Exhibit A.1”). In case of
discrepancy between the English version and the French translation, the French
translation shall prevail.





--------------------------------------------------------------------------------





Une traduction française de l’Exhibit A figure ci-après (l’« Exhibit A.1 »). En
cas de divergence entre la version anglaise et la traduction française, la
traduction française prévaudra.
French translation of the Confidentiality and Non-Compete - Exhibit A.1.
Traduction française de la Clause de Confidentialité et de Non-Concurrence -
Exhibit A.1.
CONFIDENTIALITE ET NON-CONCURRENCE
1.Confidentialité. Le Participant s’interdit (sauf dans le cadre de la bonne
exécution de ses fonctions) pendant la durée de son contrat de travail ou de son
mandat social avec l’Employeur ainsi qu’à tout moment après la cessation dudit
contrat ou mandat :
(a)de divulguer ou de communiquer à toute personne ;
(b)d’utiliser à des fins personnelles ou à des fins étrangères à celles de
l’Employeur ou, le cas échéant, celles d’un de ses clients ; ou
(c)de causer, par négligence, la divulgation non autorisée de :
tout secret d’affaires, information confidentielle ou exclusive de la Société,
de l'une de ses filiales directes ou indirectes (ci-après une « Filiale ») ou de
l’un de ses clients (« Information Confidentielle »). Ne sont pas considérées
comme des Informations Confidentielles, les informations qui (i) sont ou
deviennent généralement accessibles au public autrement qu’en raison, en tout ou
en partie, de la divulgation ou d'un acte fautif du Participant ; (ii) étaient
accessibles au Participant sous une forme non confidentielle avant leur
divulgation par un membre de la Société ou de l’une de ses Filiales ; ou (iii)
deviennent accessibles au Participant sous une forme non confidentielle à partir
d’une source autre que la Société ou l’une de ses Filiales, à condition que
cette source ne soit pas liée à la Société ou l’une de ses Filiales par un
engagement de confidentialité. Le Participant doit, à tout moment, faire ses
meilleurs efforts pour empêcher la publication ou la divulgation de toute
Information Confidentielle. Le Participant s’engage en outre, s’il venait à être
interrogé au sujet d'informations faisant l'objet du présent Accord, par toute
personne non autorisée à recevoir de telles informations, à en informer la
Société par écrit dans les 24 heures. Sauf si cela est nécessaire pour
l’exécution des fonctions du Participant pour la Société ou l’une de ses
Filiales, le Participant s’engage à ne pas extraire des locaux de la Société ou
de l’une de ses Filiales ou soustraire à leur contrôle, toute Information
Confidentielle, notamment en copiant ou en transmettant ces renseignements au
moyen d'un appareil électronique personnel, d'un téléphone mobile, de disques
durs externes, de lecteurs « flash » USB, de périphériques de stockage USB, de
périphériques de stockage Fire Wire, de disquettes, de CD ou DVD, de comptes de
messagerie personnels, de comptes de stockage en ligne ou cloud, de cartes
mémoire, de disques zip ou tout autre support ou moyen similaire permettant de
transmettre, stocker ou archiver des données hors des systèmes autorisés par la
Société. En cas de cessation du contrat de travail ou du mandat social, le
Participant s'engage à restituer toute Information Confidentielle, sous quelque
forme que ce soit, à la Société dans un délai de 24 heures.
2.Restrictions. Dans le cadre de l’exécution de son contrat de travail ou de son
mandat social, le Participant a pu avoir accès et continue d’avoir accès à des
Informations Confidentielles ainsi qu’à d'autres connaissances exclusives
relatives aux activités actuelles et envisagées de la Société et de ses
Filiales. En outre, il est susceptible d’être présenté à des clients actuels ou
potentiels, investisseurs, prestataires de services, fournisseurs de biens ou de
services, partenaires commerciaux et à d’autres relations importantes, de la
Société et de ses Filiales. A ce titre, la Société confiera au Participant son
goodwill ainsi que des Informations Confidentielles. Par conséquent, sous
réserve des modalités de l'article 3, le Participant s’engage à :
(a)au cours de l’exécution de son contrat de travail ou de son mandat social et
pendant une durée de 12 mois suivant le départ effectif de l’entreprise (la
« Période de Restriction »), ne pas, directement ou indirectement par
l'entremise d'une personne physique ou morale (chacune, une « Personne »), ayant
des activités de génie civil, de construction et de services connexes dans le
domaine du pétrole, du gaz et des produits pétrochimiques (l’« Activité »), et
notamment, sans y être limitée : Baker Hughes, Halliburton Company, John Wood
Group plc, McDermott International Inc., National Oilwell Varco Inc., Saipem
S.p.A., Schlumberger Ltd., Subsea 7 S.A., Weatherford International plc, ainsi
que leurs sociétés affiliées et toute entité leur succédant (l’« Entreprise
Concurrente ») de :
(i)solliciter, inciter, persuader toute Personne, qui, à un quelconque moment au
cours de la dernière année d’emploi ou de mandat du Participant au sein de
l’Employeur (la « Période Considérée »), était





--------------------------------------------------------------------------------





un fournisseur de la Société ou de l’une de ses Filiales (et avec lequel le
Participant ou l’un de ses subordonnés directs, a été activement impliqué durant
cette période ou à l’égard duquel le Participant détient des Informations
Confidentielles) à réduire le niveau d’activité entre le fournisseur et la
Société ou l’une de ses Filiales. Le Participant ne s’adressera à aucun
fournisseur à une quelconque de ces fins, ni n’autorisera ou n’approuvera la
prise de telles initiatives par toute autre Personne ;
(ii)solliciter des affaires qui sont de même nature ou de nature semblable à la
partie de l’Activité pour laquelle le Participant exerçait une partie
significative de sa mission à tout moment au cours de la Période Concernée ou
pour laquelle le Participant détient des Informations Confidentielles en raison
de son emploi ou mandat pendant la Période Considérée (l’une quelconque de ces
activités étant définie comme l'« Activité Concurrente ») de toute Personne qui,
à un moment donné pendant la Période Concernée était un client de la Société ou
de l’une de ses Filiales (et avec lequel le Participant ou l’un de ses
subordonnés directs, a été activement impliqué durant cette période ou à l’égard
duquel le Participant détient des Informations Confidentielles). Le Participant
ne s’adressera à aucun fournisseur à une quelconque de ces fins, ni n’autorisera
ou n’approuvera la prise de telles initiatives par toute autre Personne. Aux
fins de la présente restriction, le terme « client » comprend toutes les
Personnes dont la Société ou l’une de ses Filiales a reçu des demandes de
renseignements pour la fourniture de biens ou de services relatives à
l’Activité, même lorsque ces demandes n'ont pas été concluantes ;
(iii)être employé, embauché ou fournir activement ses services à toute
Entreprise Concurrente ou à toute entreprise ayant une activité identique ou
similaire à l’Activité, située à l’intérieur de la Zone Géographique Prohibée
(telle que définie ci-dessous) pendant la Période Concernée ou pour laquelle le
Participant a connaissance d’Informations Confidentielles. La Zone Géographique
Prohibée désigne tous les pays, territoires, comtés, paroisses, arrondissements
ou équivalent dans lesquels (A) la Société ou l’une de ses Filiales employant le
Participant, a des clients ou fournit des services, pour lesquels le Participant
a reçu ou obtenu des Informations Confidentielles au cours de sa période
d’emploi ou de mandat ; (B) le Participant s’est vu affecter un client ou une
mission de service pour la Société ou l’une de ses Filiales au cours de l’année
précédente, ou (C) dans laquelle la Société ou l’une de ses Filiales avait un
lieu de travail, un chantier, un établissement ou un bureau où le Participant a
pu exercer une activité professionnelle pour la Société ou l’une de ses Filiales
au cours de l'année précédente (la « Zone Géographique Prohibée »). Les
restrictions du présent article 2 s'appliquent également à l'activité du
Participant exercée au profit d'une Entreprise Concurrente située dans la Zone
Géographique Prohibée même si le lieu de travail du Participant est situé en
dehors de la Zone Géographique Prohibée.
(b)Pendant la Période de Restriction, ne pas employer, embaucher, solliciter,
inciter ou persuader toute personne qui, au cours de la Période Concernée, était
un salarié, mandataire, consultant ou prestataire de la Société ou de l’une de
ses Filiales et qui exerçait pendant la Période Concernée des fonctions
d’encadrement dans les domaines de la vente, du marketing, de la finance, de la
gestion, ou des fonctions équivalentes, afin d’être embauché ou employé par le
Participant ou par toute autre Personne. Le Participant ne s’adressera à aucune
personne à une quelconque de ces fins, ni n’autorisera ou n’approuvera la prise
de telles initiatives par toute autre Personne.
3.Limitations et modifications. Les modifications et limitations suivantes
s’appliquent aux restrictions prévues à l’article 2 ;
(a)Les restrictions prévues à l’article 2 ne s’appliquent pas lorsque le
Participant a reçu une autorisation écrite et préalable de la Société pour
exercer ses activités ou lorsque les activités exercées par le Participant ne
sont pas concurrentes de l’Activité de la Société.
(b)Au cas où l’Employeur dispenserait le Participant de l’exécution d’un
éventuel préavis de fin de contrat, le point de départ de la Période de
Restriction sera fixé au dernier jour de travail effectif du Participant pour
l’Employeur.
(c)La Société peut ajouter ou retirer des entreprises de la liste des
Entreprises Concurrentes en cas de réorganisation, de fusion, d'acquisition, de
cession ou de tout autre changement important dans la structure
organisationnelle d’une Entreprise Concurrente et avisera par écrit le
Participant de toute modification apportée à cette liste, le cas échéant.
(d)Chacune des restrictions énoncées à l’article 2 est distincte et
indépendante. Elles sont considérées par les parties comme étant proportionnées
en toutes circonstances. Il est convenu que si l’une ou plusieurs de ces
restrictions, devaient être considérées comme excessives pour la protection des
intérêts légitimes de l’Employeur mais seraient considérées comme non-excessives
si l’une ou plusieurs de leurs stipulations étaient supprimées, la ou les
restriction(s) pertinente(s) s'appliquerai(en)t avec la ou les suppression(s) ou
réduction(s) nécessaire(s) pour rendre la ou les restriction(s) pertinente(s)
valable(s) et effective(s). Dans le cas où l'une ou l'autre des restrictions ne
pouvait





--------------------------------------------------------------------------------





être modifiée et était considérée inapplicable, elle pourrait être réputée non
écrite sans porter atteinte à la validité ou l’effectivité de toute autre
disposition du présent accord.
(e)Le Participant reconnaît qu'il a volontairement accepté les engagements
énoncés à l’article 2 et que les limitations et restrictions énoncées aux
présentes, notamment les restrictions dans l’espace et dans le temps à l'égard
de certaines activités concurrentes, sont proportionnés à tous égards et non
excessives ; qu’elles constituent une condition déterminante du présent accord ;
qu’elles ont pour objectif et sont nécessaires pour prévenir tout acte de
concurrence déloyale, protéger les Informations Confidentielles, le goodwill et
intérêts commerciaux importants et légitimes de la Société et de ses Filiales,
tout en permettant au Participant d'exercer raisonnablement une activité
professionnelle correspondant aux compétences et à l’expertise acquises par lui
sans enfreindre les restrictions prévues à l’article 2.
4.Contrepartie. Le Participant reconnaît que l'octroi de stock-options (les
« Options ») constitue une contrepartie suffisante aux restrictions prévues aux
articles 1 et 2.
5.Non-interférence avec les droits du lanceurs d’alerte. Aucune disposition de
la présente Clause de Confidentialité et de Non-Concurrence n'interdit au
Participant de signaler d'éventuelles violations de la loi ou de la
réglementation à tout organisme ou autorité gouvernementale ou
administrative et/ou de faire des révélations conformément aux dispositions
législatives relatives à la protection des lanceurs d’alerte.
6.Exécution forcée des engagements. La Société pourra engager toute action
qu’ellel estime nécessaire et juridiquement permise afin de faire respecter les
engagements pris au titre du présent accord ou de prévenir toute violation ou
risque de violation des articles 1 et 2 du présent accord, notamment en vue de
l’indemnisation de tout préjudice résultant d’une telle violation ou d’un tel
risque de violation, et/ou l’engagement de toute action judiciaire en vue de
mettre un terme à une telle violation ou un tel risque de violation de la
présente Clause de Confidentialité et de Non-Concurrence. En raison de la
difficulté d'évaluer le préjudice économique subies par la Société et ses
Filiales résultant de la violation des articles 1 et 2 du présent accord par le
Participant, et en raison du dommage immédiat et irréparable qu’une telle
violation serait susceptible de causer, sans autre recours juridique adéquat, le
Participant convient que dans le cas où la Société considère à sa seule
discrétion que le Participant viole ou risque de violer l’une quelconque de ces
dispositions, la Société est en droit d’obtenir une injonction (sans obligation
de déposer une caution) de la juridiction compétente en vue de mettre un terme
ou d’interdire une telle violation ou un tel risque de violation. Une telle
injonction ne constitue pas le seul recours de la Société en cas de violation ou
de menace de violation de ces engagements, mais s'ajoute à tous les autres
droits et recours dont la Société dispose en droit et en équité, en ce compris
l’obtention d’une indemnisation spécifique.  
ITALY
The provisions of this Country Schedule for Italy provide additional definitions
and conditions for the purpose of granting Options which are intended to be
granted to Employees and corporate officers who are resident in Italy for tax,
labour or securities law purposes.
17.Securities Law Information. Neither the Options nor the Shares are publicly
offered or listed on any regulated market or multilateral trading facility in
Italy. The offer of the Options and Shares is private and has not been cleared
by the Commissione Nazionale per la Società e la Borsa (“CONSOB”) (the Italian
securities exchange commission), pursuant to Italian securities legislation.
Accordingly, the offer may be extended into Italy only in circumstances which
are exempted from the rules on public offerings pursuant to Article 100 of
Legislative Decree No. 58 of February 24, 1998, as amended and Article 34-ter of
CONSOB Regulation No. 11971 of May 14, 1999, as amended.
18.Plan Document Acknowledgment. In accepting the Option, Participant
acknowledges that he or she has received a copy of the Plan and the Agreement
and has reviewed the Plan and the Agreement, including this Schedule A, in their
entirety and fully understands and accepts all provisions of the Plan and the
Agreement, including this Schedule A. Participant further acknowledges that he
or she has read and specifically and expressly approves the following sections
of the Agreement: Section 1: Vesting of Option, Section 7: Method of Exercise;
Section 8: Adjustment; Section 9: Rights Prior to Exercise; Section 10: No
Limitation on Rights of the Company; Section 15: Administration; Section 23:
Data Privacy; and the Authorization to Release Transfer Necessary Personal
Information and Method of Payment provisions above.
19.Exchange Control Information. Participant is required to report in his or her
annual tax return any foreign investments or investments (including proceeds
from the sale of Options acquired under the Plan) held outside of Italy, if the
investment may give rise to income in Italy.





--------------------------------------------------------------------------------





UNITED KINGDOM
The Agreement together with these UK specific terms form the rules of the
employee share scheme applicable to the United Kingdom based Employees of the
Company and any Subsidiaries. All Awards granted to Employees of the Company or
any Subsidiaries who are based in the United Kingdom will be granted on similar
terms. This Agreement incorporates the terms of the Plan with the exception that
in the United Kingdom only Employees of the Company or any Subsidiaries are
eligible to be granted Options. Other Eligible Individuals who are not Employees
are not eligible to receive Options in the United Kingdom.
20.Tax Indemnity. Participant agrees to indemnify and keep indemnified the
Company, any Subsidiary, any Parent and his/her Employer if different, from and
against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, employee’s National Insurance
contributions and (at the discretion of the Company) employer’s National
Insurance Contributions (or other similar obligations to pay tax and social
security wherever in the world arising) that is attributable to (1) the grant or
exercise of, or any benefit derived by Participant from, the Option or the
Shares which are the subject of the Option, (2) the transfer or issue of Shares
to Participant on satisfaction of the Option or any other benefit on exercise of
the Option, (3) any restrictions applicable to the Shares held by the
Participant ceasing to apply to those shares, or (4) the disposal of any Shares
(each of those events referred to as a “Taxable Event”)).
21.Tax Liability. The Option cannot be exercised until Participant has made such
arrangements as the Company may require for the satisfaction of any Tax
Liability that may arise in connection with the exercise of the Option and/or
the acquisition of the Shares by the Participant. The Company shall not be
required to issue, allot or transfer Shares until Participant has satisfied this
obligation.
22.Election. Participant undertakes that, upon request by the Company, he/she
will (on or within 14 days of acquiring the Shares) join with his/her Employer
in electing, pursuant to Section 431(1) of the Income Tax (Earnings and
Pensions) Act 2003 (“ITEPA”) that, for relevant tax purposes, the market value
of the Shares acquired on exercise of the Option on any occasion will be
calculated as if the Shares were not restricted and Sections 425 to 430
(inclusive) of ITEPA are not to apply to such Shares.
23.Acknowledgement. Participant acknowledges that neither this UK Option
Agreement nor the Plan has been issued, nor has it been approved by, an
authorised person within the meaning of the Financial Services and Markets Act
2000 of the United Kingdom and is being directed at the Participant because the
offer to which this UK Option Agreement and the Plan relate has been determined
as having regard to the Participant’s circumstances as an Employee of the
Company or one of its Subsidiaries. This UK Option Agreement is strictly
confidential and is not for distribution to, and may not be acted upon by, any
other person other than the person to whom it has been specifically addressed.
24.For the purposes of this Agreement and the Plan, the following defined term
applies:
(a)“Retirement” means the termination of the Participant’s employment at the age
when he or she becomes eligible to receive a state pension in the UK.
(b)“Restricted Area” means each country, territory, county, borough, or
equivalent thereof in which (A) the Company or a Subsidiary that employs the
Participant has customers or service assignments about which Participant
received or obtained Confidential Information during his/her employment; (B) the
Participant had a customer or service assignment for the Company or any
Subsidiary in the one-year period preceding, or (C) in which the Company or any
Subsidiary had a work site, job site, facility, or office at which the
Participant had work activity for the Company or any Subsidiary in the one‑year
period preceding.





